HENDERSON V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-03-399-CR





DAVID JAMES HENDERSON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

David James Henderson seeks to appeal an order denying his motion to quash confidential information allegedly disclosed by his former attorney to the State.  We dismiss the appeal for want of jurisdiction.

On October 9, 2003, we notified the parties of our concern that we lacked jurisdiction over this appeal because the order appellant was attempting to appeal is not an appealable order, and informed them that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P.
 44.3.  In his response, appellant stated that he sent this appeal to the wrong court and asked us to forward it to the court of criminal appeals, which we declined to do.   

Generally, we only have jurisdiction to consider an appeal by a criminal defendant where there has been a final judgment of conviction.  
See Apolinar v. State, 
820 S.W.2d 792, 794 (Tex. Crim. App. 1991) (“The courts of appeals do not have jurisdiction to review interlocutory orders unless that jurisdiction has been expressly granted by law.”).
(footnote: 2)  The order appellant is appealing is neither a final judgment nor an appealable interlocutory order.  Accordingly, we dismiss the appeal for want of jurisdiction.  

PER CURIAM



PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  November 20, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.


2:There are narrow exceptions to the final judgment rule that are not applicable to our facts.  
See Bridle v. State, 
16 S.W.3d 906, 907 n.1 (Tex. App.—Fort Worth 2000, no pet.).